department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date xx date address address employer_identification_number person to contact id number contact numbers voice fax tax_exempt_and_government_entities_division number release date legend org organization name uil org address ' dear in a determination_letter dated september 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on march 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed a taxable return on form_1120 for the year ended december 20xx with us for future periods you are required to file form 1120-f with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service front street suite grand rapids mi tax_exempt_and_government_entities_division date legend org organization name xx date address address org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20kx legend org organization name country country ip-1 co-7 et ip-2 co-8 7th xx date xyz state city city founder-1 founder-2 founders insurance policies 18t co-1 co-2 co-9 co-10 co-11 co-12 co-13 co-14 companies gth ot qt co-3 co-4 3r co-5 co-6 4th om issues is org providing insurance to its policyholders is org an insurance_company exempt from federal tax as an organization described under internal_revenue_code irc sec_501 for taxable years 20xx is org’s primary and predominant activity that of insurance or investment activity can org rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 is org entitled to relief pursuant to sec_7805 if org cannot rely on its determination_letter what is the effective date of revocation facts org org was formed on june 19xx in the country by founders of association filed on that date org indicated as one of its objectives was to carry on the business of insurance captive insurance and reinsurance to act as agents and or brokers for insurance_companies and syndicates to accept risks settle claims solicit insurance_business and all other matters incidental thereto both the memorandum of association and articles of association filed authorized capital of dollar_figure comprising of shares with par_value of dollar_figure each in its memorandum on november 20xx org filed it sec_953 election the election listed founder-1 and founder-2 a sec_50 shareholders on november 20xx org filed application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service seeking tax exempt status under internal_revenue_code sec_501 org indicated that it was incorporated on june 19xx as a property and casualty insurance_company they stated that they had entered into reinsurance contracts and anticipated continuing that line_of_business it was also stated that they did not insure or reinsure any related_party insurance form 886-a cev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx org reinsured unaffiliated insureds who purchased credit insurance from co-1 org assumed a pro_rata portion of the risks covered by the underlying policies org provided reinsurance covering unaffiliated insureds who purchased health insurance medical supplemental insurance reinsured by co-2 org did not reinsure life_insurance contracts founder-1 was listed as the president and founder-2 wife was listed as secretary total assets and liabilities reported for year ending december 19xx were and dollar_figure respectively as part of the assets reported org had a notes receivable outstanding with co-3 a xyz partnership for dollar_figure and an investment in co-4 of dollar_figure capital stock issued and outstanding was shares dollar_figure submitted with the application form was a copy of a coinsurance contract that org entered into with co-5 the contract was effective from january 19xx through december 19xx the contract was for credit disability and credit involuntary unemployment risk reinsured was all monthly premium individual policies or group certificates of credit disability and involuntary unemployment insurance assumed by co-5 under its reinsurance agreement with company identification breakdown of the coinsurance follows refered to reinsurance contracts relating to co-1 a e e e credit disability insurance credit involuntary unemployment maximum total premium dollar_figure per month dollar_figure per month dollar_figure for duration of contract reinsurance commissions consisted of the following e e credit disability insurance credit involuntary unemployment of reinsurance premiums of reinsurance premiums also submitted with the application form were two coinsurance contracts with co-2 the first contract was effective from january 20xx through december 20xx this contract was for supplemental health insurance a breakdown of the coinsurance follows e e premium dollar_figure risk assumed dollar_figure of reserves representing the risk and reserves assumed by reinsurer under this agreement as a pro_rata portion of the risk reserves assumed by the company the second contract submitted was for medicare supplemental insurance it was effective from january 20xx through december 20xx a breakdown of the coinsurance follows e premium dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx e risk assumed dollar_figure of reserves representing the risk and reserves assumed by reinsurer under this agreement as a pro_rata portion of the risk reserves assumed by the company included with the application form was a participation_agreement between co-7and co-2 dated january 20xx the agreement stated that co-6 should be liable for dollar_figure of initial reserves representing a portion of co-7’s liability under the reinsurance agreement between the ceding company and co-7 co-6 shall pay furnish an irrevocable evergreen letter_of_credit to co-7 in the amount of dollar_figure co-6 shall pay an initial ceding commission to co-7 in an amount equal to dollar_figure dollars representing three and one-half per cent of the reserves ceded to co-6 under the agreement co-6 shall also pay an annual renewal ceding commission to co-7 in an amount equal to three and one-half per cent of the portion of the reserves allocated to co-6 based on the application form and the attachments filed on september 20xx org received a favorable determination_letter granting them tax exempt status under sec_501 of the internal_revenue_code_of_1986 in response to question under insurance activities of information_document_request idr org provided a copy of a revised business plan there is no indication that the original or revised business plan was ever submitted to the service for review there are no dates or signatures on this plan details of the business plan follow e e e intends to write separate direct liability insurance policies for earthquake and toxic waste on real_property owned by the ultimate beneficial_owner policy limits will be dollar_figure in future intends to write nursing home care expense insurance for members of the family of the ultimate beneficial_owner of the company policy limits will be dollar_figure also intends to write reinsurance for medical reimbursement through co-7 and co-8 retained co-9 to act as its insurance manager in co-10 intended policyholders for liability insurance to be written by the company are businesses companies and individuals associated with or owned by the ultimate beneficial shareholders sold directly to the insureds insurance brokers will not be used reinsurance will be transferred in from co-6 who reinsures a portion of the non-life reinsurance pool of co-7 in response to question under insurance activities of idr org provided copies of directly written policies issued in 20xx details of these policies follow e co-11 form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx o o o o march 20xx to march 20xx commercial general liability limit dollar_figure premium dollar_figure e founders- city xyz o o o january 20xx to december 20xx residential property earthquake insurance limit dwelling or real property- dollar_figure other structures- dollar_figure personal property- dollar_figure loss of use- dollar_figure o premium dollar_figure e founders- city xyz o o o january 20xx to december 20xx residential property earthquake insurance limit dwelling or real property- dollar_figure other structures- dollar_figure personal property- dollar_figure loss of use- dollar_figure o premium dollar_figure e founder-1 managing partner co-3 a general_partnership o o o o o o o o january 20xx to december 20xx managing partner’s liability insurance limit inclusive of cots of defense dollar_figure aggregate limit of liability for policy period dollar_figure january 20xx to december 20xx director’s officer’s liability insurance limit inclusive of cots of defense dollar_figure period dollar_figure aggregate limit of liability for policy e co-11 o january 20xx through december 20xx form 886-a cev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx o o o o o o financial services errors and omission insurance limit dollar_figure premium dollar_figure 20xx - 20kx long term care insurance benefits facility care daily benefit- dollar_figure home and community care daily benefit- dollar_figure maximum caregiver training benefit- dollar_figure maximum lifetime benefit- dollar_figure o rider benefits monthly indemnity benefit- dollar_figure home and community care weekly benefit- dollar_figure o cost of policy dollar_figure o o o 20xx - 20kx long term care insurance benefits facility care daily benefit- dollar_figure home and community care daily benefit- dollar_figure maximum caregiver training benefit- dollar_figure maximum lifetime benefit- dollar_figure o rider benefits monthly indemnity benefit- dollar_figure home and community care weekly benefit- dollar_figure o cost of policy dollar_figure e co-11 o january 20xx to december 20xx co-13 tax audit expense trust co-12 reinsurance limit 3x premiums premiums dollar_figure ceding fee dollar_figure excise dollar_figure reinsurance_premium dollar_figure e co-11 form 886-a crev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org january 20xx to december 20xx co-13 legal expense trust co-12 reinsurance limit 3x premiums premiums dollar_figure ceding fee dollar_figure excise dollar_figure reinsurance_premium dollar_figure in response to question under insurance activities of idr org provided a copy of a reinsurance agreement with co-12 effective date of the agreement was january 20xx to december 20xx a breakdown of this agreement follows 20xx - 20xx co-12 ltd assured co-13 universal has issued policies of insurance to co-13 a principal or company related to reinsurer org has purchased or intends to purchase insurance as a participant in the co-13 reinsurer org desires to reinsure the participant’s percentage of premiums of the policies tax audit expense policy and legal expense policy limits times premiums on each ceding fee plu sec_1 premium tax on each first settlement_date may 20xx reinsurer’s premium premiums times participant’s premium percentage less ceding fee and premium tax premium dollar_figure on each less dollar_figure in expenses on each e as shown above there are two policies listed for co-4 these are the two policies that were reinsured through the reinsurance agreements above there were no other insurance policies issued through co-12 and co-13 that were reinsured by org in response to question under insurance activities of idr org provided year-end ceding statements furnished by co-12 for each policy issued to co-4 a breakdown of these statements follows e co-12 o o o 20xx tax audit expense premiums reinsured dollar_figure form 886-acev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx o o ceding commission dollar_figure due reinsurer dollar_figure e co-12 o 20xx legal expense premium reinsured dollar_figure ceding commissions dollar_figure insured claims dollar_figure due reinsurer dollar_figure in response to question under insurance activities of idr org indicated that the maximum exposure to them at the end of 20xx if all policies outstanding filed claims at the same time was dollar_figure in response to question under insurance activities of idr org provided a copy of an actuarial report dated june 20xx the lines of insurance reported in this report were residential property earthquake financial services errors and omissions director’s and officers liability general liability managing partner’s liability elder care the report stated that the premiums charged were reasonable and that the assets of dollar_figure of the simulated outcomes currently funded for as stated above org indicated on their application form_1024 that they had an investment in co-4 of dollar_figure co-4 is a limited_liability_company formed to hold the assets of org org own sec_5 while founders own form_1065 u s return of partnership income was filed for year-ended december 20xx the only income reported was long term capital_loss of dollar_figure expenses totaled dollar_figure with an additional penalty of dollar_figure these amounts flowed to the schedule_k-1 for each partner it was indicated on form_1065 filed for 20xx that it was the final return listed on the form_990 under part ix information regarding taxable subsidiaries and disregarded entities org listed was owned by org it was formed to hold assets of org founder-i was the manager there was no tax_return filed for 20xx because this was a single member llc reported on the form_990 was dollar_figure in total income with end of the year assets of zero org did provide a copy of the xyz form_568 limited_liability_company return of income for 20xx the form indicated total income of dollar_figure total taxes and fees of dollar_figure and indication that it was its final return according to the audited financial statements for year ended december 20xx co-14 owned of co-3 a xyz general_partnership that was formed in the u s both of these companies dissolved during 20xx form 886-a crev department of the treasury - internal_revenue_service page -7- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx in response to question under financial information of idr org provided a copy of a promissory note with co-3 a xyz general_partnership dated december 20xx according to the promissory note org borrowed dollar_figure from co-3 at an interest rate of included in their response to question org provided copies of two promissory notes one to founder-1 and another to co-4 a breakdown of each note follows e founder-1 december 20xx dollar_figure interest rate payments e co-4 o o o december 20xx dollar_figure interest rate a transaction by account worksheet was included with the founder-1 note the worksheet indicated that the loaning of money to founder-1 was in installments the second page of the worksheet gives the dates which go back to august 20xx for the first installment total premiums listed on form_990 for december 20xx was dollar_figure this amount agrees to the premiums listed in the summary sheet provided with the contracts a breakdown of form_990 for december 20xx follows form_990 information 20xx premiums insurance reserve decrease interest_income a l a i f l f dividends pass-through income- montage income- disregarded entity- cook gain on sale of investment gross_receipts total liabilities total revenue total assets a a l a l a l i p form 886-a crev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx a comparison of premiums to total revenue is shown below revenue 20xx premiums dollar_figure total revenue percentage- premiums to total revenue dollar_figure a copy of form 1120-pc was secured for year ending december 20xx total gross_investment_income reported on return was dollar_figure total investment_expense reported was dollar_figure net amount was -dollar_figure this return was the final return for org in 20xx org filed form 990-t exempt_organization business income_tax return income reported on the return included income from co-11 total amount reported was dollar_figure total_tax due was dollar_figure with a penalty of dollar_figure in 20xx org decided to dissolve and wind down its affairs org did not write any policies during 20xx at the end of 20xx org did not have any exposure on any outstanding policies no new insurance was pursued in 20xx on january 20xx org filed with the registry of corporal affairs co-10 financial services commission articles of dissolution the articles stated that org was to wind-up because it no longer had any reasonable expectation of achieving its objectives org would continue to be able to discharge or pay or provide for the payments of all claims liabilities and obligations in full org was expected to wind up and dissolve within days of the filing of these articles founder-1 was appointed the liquidator with fee based on time and attendance minimum of on march 20xx a notice of completion of winding-up and dissolution of org was filed by founder-1 the winding-up and dissolution of org had been completed liabilities were transferred to founders as the sole shareholders of org any loans outstanding were assigned to founders all assets were treated as income on their personal returns and paid tax on such returns all assets and during the audit year org did not employ anyone to solicit its insurance_business in response to question under insurance activities of idr org stated that founder-1 pursued the insurance activities on behalf of org founder-1 devoted approximately hours a month on such activities org also retained a management company also during the audit year there were no claims filed form 886-acrev department of the treasury - internal_revenue_service page -9- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx law analysi sec_1 is org providing insurance to its policyholders the first issue is whether org is providing insurance determining whether this qualifies as insurance will assist in determining whether org can qualify for exemption pursuant to sec_501 in 96_tc_18 19xx a case affirmed by the circuit the tax_court adopted a three-part test the three parts consist of is the risk an insurance risk is there risk shifting and risk_distribution and is there insurance in its generally accepted sense neither the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in order to be characterized as insurance 312_us_531 914_f2d_396 cir risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 the risk transferred pursuant to an insurance_contract must be arisk of economic loss 66_tc_1068 aff'd 572_f2d_1190 cir cert_denied 439_us_835 risk shifting issues frequently arise in the case of captives in 811_f2d_1297 cir the court defined a captive in footnote on page as a corporation organized for the purpose of insuring the liabilities of its owner at one extreme is the case presented here where the insured is both the sole shareholder and only customer of the captive there may be other permutations involving less than ownership or more than a single customer although at some point the term captive is no longer appropriate it is exam’s position that risk_distribution requires both a distribution of exposure units and a distribution of a pool of premiums in addressing distribution courts have focused on one or the other but no case has address both risk_distribution of exposure units refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of form 886-a cev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 1989_1_cb_75 the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds a fair reading of the court opinions addressing the issue however supports the irs’s position see 801_f2d_984 cir risk distributing is the spreading of the risk of loss among the participants in an insurance program see also 183_f2d_288 cir such spreading is effectuated by pooling among unrelated insureds risk distributes his potential liability in part among others 797_f2d_920 cir risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 cir r isk distribution means that the party assuming the the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 cir noting that there was adequate risk_distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining i nsuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 ce cir or times its premiums dollar_figure x dollar_figure a general_rule of thumb is that insurance_companies need dollar_figure of surplus for every dollar_figure of dollar_figure in surplus in contrast org has premiums using this formula org would need dollar_figure surplus of dollar_figure the reason such surplus is required is the lack of sufficient risk_distribution in terms of exposure units for losses to be reasonably predictable org’s largest single per risk exposure is dollar_figure from general liability or dollar_figure times its premium of dollar_figure such exposure can not be paid out of premiums as a result capital is the primary source of potential loss payments as opposed to a supplemental source it is the service’s position that capital as the primary source of loss payments does not meet the tax court’s third test for insurance which is insurance in its generally accepted sense in revrul_2002_90 2002_2_cb_985 the question was raised regarding a distribution of a pool of premiums as to whether a subsidiary’s arrangement to provide liability insurance coverage to of its parent company’s subsidiaries constituted insurance contracts for federal tax purposes and thus the amounts paid as premiums by each subsidiary were deductible as business_expenses under the arrangement the subsidiaries were charged arm’s length premiums according to customary industry ratings and none had liability coverage of less than percent or more than percent of the total risk insured by the subsidiary form 886-a cev department of the treasury - internal_revenue_service page -11- department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org schedule no or exhibit year period ended 20xx as aresult the professional liability risks of the subsidiaries were shifted to the insurer subsidiary as required to constitute an insurance_contract for federal tax purposes the common ownership of the subsidiaries including the insurer by the parent did not affect the determination that the arrangements constituted insurance contracts in comparing this organization with the revenue_ruling there are some similarities and differences the question is whether these differences will affect the determination whether there is adequate risk shifting and risk_distribution to qualify the policies as insurance the differences include the number of companies insured and the types of policies issued in the revenue_ruling there were separate subsidiaries of the parent being insured org insures only entities in the revenue_ruling all policies were for liability insurance org issued commercial general liability policy residential property earthquake policies managing partner’s liability policy director’s officer’s liability policy financial services errors and omission policy and long term care policies through the reinsurance agreement org reinsured tax audit expense policy and legal expense policy it has been determined by the revenue_ruling that liability insurance provided to of the parent’s subsidiaries constitutes insurance in this revenue_ruling all the insurance issued was the same kind the question is whether issuing different types of policies to only five entities constitutes insurance it is the service’s belief that it does not constitute insurance because there is not adequate risk_distribution it is exam’s position that risk_distribution in terms of exposure units is computed by line_of_business this is consistent with the position taken by the service in fsa where it was concluded that one essential requirement for risk_distribution is that the risk be homogenous accordingly x's unrelated risks which are attributable to a different line of insurance as x's related risks should not be considered for the purpose of determining whether the related risks have been distributed we note however that x's related risks may possess sufficient mass homogeneity and independence to be considered distributed without regard to unrelated risks whether we consider each individual type of policy separate because they are not homogeneous or if we combine the policies together it is the service’s position that there is not adequate risk_distribution there appears to be adequate risk shifting but without adequate risk_distribution the policies do not qualify as insurance is org an insurance_company exempt from federal tax as an organization described under internal_revenue_code irc sec_501 for taxable years 20xx form 886-a ev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org the second issue is whether org is an insurance_company exempt from tax pursuant to ilr c sec_501 for the taxable_year 20xx sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure i-r c sec_501' a definition of an insurance_company neither sec_501 nor its corresponding regulations define an insurance_company subchapter_l of the code i r c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it does in subchapter_l see h conf_rep no cong sess vol ii reprinted in vol c b sec_816 formally sec_801 defines a life_insurance_company as part of this definition sec_816 provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code sec_1_801-3 emphasis added see also 285_us_182 prior to 20xx the internal_revenue_service had not ruled on whether the more stringent greater than half test set forth in sec_816 applies to an insurance_company other than a life_insurance_company instead to determine whether a non-life insurance_company qualifies as an insurance kk k ' if an entity is part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 lr c c b in this case there are no other premiums to aggregate with the premiums org received during 20xx pursuant to ilr c c b form 886-a ev department of the treasury - internal_revenue_service page -13- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org company for tax purposes the primary and predominant business activity test set forth in sec_1_801-3 applies see revrul_68_27 1968_1_cb_315 the courts and the irs have also at times looked to whether the transaction has characteristics traditionally associated with insurance and whether the company conducts business like an insurance_company in order for org to be considered an insurance_company entitled to tax exempt status under sec_501 for the taxable years 20xx its primary and predominant business activity during that year must have been issuing insurance contracts or reinsuring insurance risks see sec_816 sec_1_801-3 several court cases have addressed the issue of whether a company qualifies as an insurance_company based on the company’s primary and predominant business activity the seminal case addressing this issue is 285_us_182 in bowers the supreme court determined that the taxpayer was primarily engaged in the lending of money on real-estate security the sale of bonds and mortgages given by borrowers and use of the money received from purchasers to make additional loans similarly secured bowers u s pincite- although the taxpayer in bowers earned premiums that amounted to approximately one- third of its income for the taxable years at issue these premiums were attributable to the excess of the interest_paid to the taxpayer by borrowers over the amount the taxpayer paid the purchasers to whom it subsequently sold bonds and mortgages id pincite n the premiums also included fees the taxpayer charged for guaranteeing mortgage loans which it did not make or sell id pincite the court noted that the premiums the taxpayer earned included agency and other services provided by the taxpayer which were not generally provided under traditional insurance contracts id pincite because the taxpayer’s premium income was incidental to its business of lending money the bowers court held that the taxpayer was not an insurance_company for tax purposes id pincite the court explained t he lending fees extension fees and accrued interest appertain to the business of lending money rather than to insurance and may not reasonably be attributed to the subordinate element of guaranty in taxpayer’s mortgage loan business id pincite cf 285_us_191 holding that the taxpayer was insurance_company where taxpayer derived over of its income from the insurance of titles and guarantees of mortgages in 56_tc_497 aff'd per curiam f cir the taxpayer issued and reinsured and insurance policies earning premiums of dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years and respectively inter-american t c pincite virtually all of the reinsurance contracts issued by the taxpayer came from another insurance_company which was owned by the same two shareholders as the taxpayer id similarly almost all of the directly written insurance policies issued by the taxpayer were issued to the same two shareholders of the taxpayer id the taxpayer also engaged in the sale of real_estate and stock earned investment form 886-a rev department of the treasury - internal_revenue_service page -14- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx income totaling dollar_figure dollar_figure dollar_figure and dollar_figure over the four years at issue id in inter-american the tax_court compared the taxpayer’s income from other activities and held that the taxpayer was not an insurance_company according to the tax_court the insurance premiums the taxpayer earned were de_minimis comprising less than of the taxpayer’s gross_investment_income id in addition the taxpayer had no sales force in place to sell insurance contracts id the tax_court concluded that because the taxpayer’s primary and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company id pincite the tax_court also acknowledged that it was cognizant of the problems indigenous to new life_insurance_companies in particular that the initial years of a new life_insurance company’s operations are generally difficult because the initial expenses_incurred in ‘putting policies on the book’ are greater than the premium received id citing s rept no cong sess c b the court explained however that it was basing its decision on the fact that the taxpayer did not focus its capital and efforts primarily on its insurance_business not on the fact that the taxpayer’s insurance_business was not profitable id citing 300_fsupp_387 n d tex in 300_fsupp_387 n d tex rev’d on other grounds 425_f2d_1328 cir the taxpayer earned no income from insurance in two of the five years under examination and earned and of its total income from insurance during the remaining three taxable years at issue cardinal life f_supp pincite instead the taxpayer earned a majority of its income from dividends interest rent and capital like inter-american the taxpayer in cardinal life failed to employ any brokers gains solicitors agents or salesmen id it did however pay an actuary on a fee basis to determine the amount of its premiums id the court noted that the taxpayer’s income from insurance policies was insignificant compared to the total income earned by the taxpayer explaining id while plaintiffs insurance activities were insignificant it was generating substantial income from dividends on stocks rental income on real_estate rental income on trailers interest_income and capital_gains upon disposal of real_estate and stocks these types of income constitute personal_holding_company_income which congress has specifically stated is subject_to a tax in addition to ordinary_income tax the plaintiff is seeking to remove itself from the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of a small and insignificant amount of insurance contracts id pincite form 886-a cev department of the treasury - internal_revenue_service page -15- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx in 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 cir the fourth circuit rejected the taxpayer’s claim that it was an insurance_company where the taxpayer earned of its income from selling credit life_insurance and issuing life_insurance policies to its officers and the balance of its income from its investment portfolio and the sale and leasing of real_estate the court explained it is obvious from the financial information that the premium income from these years was small when compared with the income from real_estate mortgages and investment it is also important to note that more than half of the premium income came from policies on the lives of the only officers and stockholders of the company id pincite the court likened the facts of industrial life to those of cardinal life id by contrast in 189_fsupp_282 d neb aff'd on other grou293_f2d_78 cir the court held that the taxpayer was an insurance_company where it had over dollar_figure worth of life_insurance on its books over big_number individual policies in force and approximately dollar_figure in premium income over a four year period id pincite the service life court acknowledged that whether a company is considered an insurance_company turns on the character of the business conducted by the company not any percentage of income id pincite the court did however compare the taxpayer’s premium income to its investment_income to determine the business activity of the taxpayer id pincite although the taxpayer also generated income from mortgage loans and investments over half of the taxpayer’s income was from its insurance premiums and over half of its income producing assets was held for insurance_policy reserves id i org earned a substantial amount of its income during 20xx_from its investments org should not be classified as an insurance_company for tax purposes because its primary and predominant activity during the taxable_year 20xx was not its insurance activity this is evidenced by the sources of org’s income during the years at issue org reported the following income on its forms for the taxable_year 20xx form_990 information 20xx premiums insurance reserve decrease interest_income dividends pass-through income- montage income- disregarded entity- cook a p a p a a form 886-acev department of the treasury - internal_revenue_service page -16- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx gain on sale of investment total revenue total assets total liabilities gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a comparison of premiums to total revenue and to gross_receipts is shown below revenue 20xx premiums total revenue percentage- premiums to total revenue percentage- premiums to gross_receipts dollar_figure dollar_figure as can be seen by the charts above a majority of the income earned by org was from its investment activities not its insurance activities only of the income earned came from premiums received from the policies il org failed to use its capital and efforts primarily to earn income from its insurance activity in addition to focusing on the sources of a company’s income to determine if the company qualifies as an insurance_company for tax purposes courts have also considered the manner in which the company conducts its business activities a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance cardinal life f_supp pincite during 20xx org purported to operate as an insurance_company insuring contracts listed above based on the following however org has failed to demonstrate that it concentrated its capital and efforts primarily on its insurance_business org was over capitalized org devoted little if any time to developing and marketing its insurance products org did not employ anyone to solicit insurance_business it had no employees and org devoted little time to its insurance activities first relying on bowers org asserts that it held passive investments to secure the risks it undertook through its insurance activities some investment_income is undoubtedly required to support a company’s insurance activities see bowers u s pincite explaining premiums’ are characteristic of the business of insurance and the creation of ‘investment income’ is generally if not necessarily essential to it in fact one would expect an insurance_company to form 886-a ev department of the treasury - internal_revenue_service page -17- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year petiod ended explanation of item sec_12 20xx org have investment_income attributable to investing its premiums while awaiting claims submitted by its policyholders the first issue is how much investment_income did org require to support the risk it assumed by entering into its insurance contracts org held investment_assets worth approximately dollar_figuredollar_figure to cover anticipated insurance claims as stated above a general_rule of thumb is that insurance_companies need dollar_figure of surplus for every dollar_figure of premiums for 20xx the amount of surplus needed by org would be dollar_figure times the amount needed therefore org was over-capitalized the amount of surplus maintained by org was over second org devoted little time to developing and marketing its insurance products in 20xx there were a total of policies issued and reinsured in response to question under insurance activities of idr org indicated that for 20xx policies were issued to only two entities of these policies of them were different types of insurance once these policies were issued no policies were developed or marketed no other effort was made to increase the amount of policies issued third org did not employ anyone to solicit its insurance_business in response to question under insurance activities of idr org stated that founder-1 pursued the insurance activities on behalf of org founder-1 devoted approximately hours a month on such activities org also retained a management company in both cardinal life and inter-american life where the courts determined that the primary and predominant business of each company was not insurance neither company employed a sales force in cardinal life although the taxpayer sold some reinsurance contracts during the years at issue the district_court noted plaintiff did not have an active sales force soliciting or selling insurance policies each of the insurance policies actually written by plaintiff was as the result of reinsurance agreements wherein other companies ceded to plaintiff certain amounts of insurance written by them these reinsurance contracts were negotiated either by the president and sole stockholder of plaintiff and or the company’s actuary who rendered services to plaintiff on a fee basis plaintiff otherwise did not have any employees brokers agents or salesmen soliciting and selling insurance for it and the only insurance written by plaintiff was through insurance agreements cardinal life f_supp pincite similarly in inter-american life the court considered the fact that the taxpayer did not maintain an active sales staff soliciting or selling insurance policies during the taxable years at issue as evidence of the taxpayer’s lack of concentrated effort on the insurance_business 56_tc_497 form 886-a mev department of the treasury - internal_revenue_service page -18- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org org had no employees no sales or clerical staff no effort has been made by anyone to solicit new business there was no intent to sell policies to any other company therefore there was no need to have a sales force brokers agents and clerical staff fourth org spent an insignificant amount of time on its current insurance_business org issued the policies in 20xx and reinsured there were no claims filed during this time once the policies were issued there was very little time spent on the insurance_business the only activity was the receiving of checks and making deposits as stated above there was no promoting or selling of the insurance services and there were no employees or sales staff the amount of time spent on its current insurance_business was insignificant is org’s primary and predominant activity that of insurance or investment activity org generated a substantial amount of its income each year from its investments although org generated some premium income from its insurance policies the primary and predominant activity during 20xx was its investments as shown in the charts above org received very little premium income from its insurance agreements a majority of its income came in the form of interest and income from the pass- through from investment activity not insurance activity the primary and predominant activity conducted by org was it sec_4 can org rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 under sec_501 of the code organizations described in sub sec_501 are exempt from federal_income_tax unless such exemption is denied under sec_502 or sec_503 for taxable years prior to 20xx sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure i-r c sec_501 sec_501 of the code provided that when an entity was part of a controlled_group all net written premiums or direct written premiums or net written premiums of the members of the group were aggregated to determine whether the insurance_company met the requirements under sec_501 neither sec_501 of the code nor the regulations under that section define an insurance_company accordingly the term_insurance company has the same meaning under form 886-a crev department of the treasury - internal_revenue_service page -19- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org sec_501 as it does in subchapter_l see h conf_rep no cong sess vol ii reprinted in vol c b based on the facts presented above and the application of the law to those facts it was determined that org was not an insurance_company therefore org did not qualify for recognition of exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 during 20xx not only was there no risk_distribution of the policies issued the majority of the organization’s activities was its investments therefore org cannot rely on its determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 is org entitled to relief pursuant to sec_7805 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulation sec_1_501_a_-1 revproc_2005_4 dollar_figure cross-referencing dollar_figure et seq 2005_4_cb_128 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued regulation sec_601_201gi revproc_90_27 1990_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulation sec_1_501_a_-1 a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 cross- referencing reg revproc_90_27 1990_1_cb_514 if the commissioner revokes the tax exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination_letter is prospective revproc_2005_4 dollar_figure cross-referencing dollar_figure et seq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented regulation sec_601_201 revproc_90_27 revproc_2005_4 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute regulation sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change regulation sec_601_201 revproc_90_27 in any event revocation will form 886-a crev department of the treasury - internal_revenue_service page -20- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked regulation sec_601_201 under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under sec_7805 of the code sec_7805 of the internal_revenue_code provides application to rulings the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the regulations delegates authority grated by lr c b to the commissioner or the commissioner’s delegate to request sec_7805 relief the organization must submit a statement in support of this application of il r c b as described in revproc_2005_4 see also revproc_2005_5 the organization’s statement must expressly assert that the request is being made pursuant to sec_7805 the organization’s statement must also indicate the relief requested and give reasons and arguments in support of the relief requested it must also be accompanied by any documents bearing on the request the organization’s explanation and arguments should discuss the five factors bearing on retroactivity listed in revproc_2005_4 cross- referencing as they relate to the situation at issue these five items are in effect the same as the factors provided in regulation sec_601_201 and sec_601_201 statement of procedural rules which states except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in applicable law the determination_letter was originally issued for a proposed transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be to the taxpayer’s determinant if relief is granted under sec_7805 the effective date of revocation of a determination_letter is no later than the date on which the organization first received written notice that its exemption might be revoked regulation sec_601_201 85_tc_743 aff'd 799_f2d_903 cir this does not preclude the effective date of revocation being earlier than the date on which the organization first received written form 886-a rev department of the treasury - internal_revenue_service page -21- form 886a name of taxpayer schedule no or exhibit yeat period ended explanation of items department of the treasury - internal_revenue_service org 20xx notice that its exemption might be revoked virginia education fund v commissioner t c pincite the supreme court has held that the commissioner has broad discretion under sec_7805 and its predecessor in deciding whether to revoke a ruling retroactively 353_us_180 see also 381_us_68 the commissioner’s determination is reviewable by the courts only for abuse of that discretion 85_tc_743 in this case the facts presented in the examination are not the same as those presented in the application form filed with the service the application form stated that they had entered into reinsurance contracts and anticipated continuing that line_of_business it was also stated that they did not insure or reinsure any related_party insurance org reinsured through co-5 __ unaffiliated insureds who purchased credit insurance from co-1 org assumed a pro_rata portion of the risks covered by the underlying policies org provided reinsurance covering unaffiliated insureds who purchased health insurance medical supplemental insurance reinsured by co-2 org did not reinsure life_insurance contracts orco-6 during the year under examination org was no longer reinsuring credit insurance through co- there were only policies insured through reinsurance agreements the operations of the organization during the audit year did not reflect how the organization was operation at time of the filing of the application form and the receiving of its favorable determination_letter org major activity was providing direct insurance policies in total based on the information provided in its original application form and attachments and the information gathered on the organization’s operations today there have been material changes to the operations of the organization therefore it is appropriate for the commissioner to not grant relief from retroactive revocation of org’s determination_letter if org cannot rely on its determination_letter what is the effective date of revocation org is not entitled to relief under sec_7805 the effective date of revocation should be january 20xx this is the first year under examination form 886-acrev department of the treasury - internal_revenue_service page -22-
